Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on February 19, 2021, claims 1, 8, 12, 14, 15, 16, 19, and 22 were amended. 
Claims 1-12 and 14-22 are currently pending, of which claims 1, 12, and 19 are independent claims.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of the present claims have been considered but are moot because the arguments do not apply to the new cited references being used in the current rejections. Dependent claims 2-11, 14-18, and 20-22 depend directly, or indirectly, from independent claims 1, 12, and 19.

Claim Objections
Claim 19 is objected to because of the following informalities:  line 3, insert “a” before “memory”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0129232 A1 to Hriljac et al. ("Hriljac") in view of US Patent Publication No. 2015/0033136 A1 to Sasaki et al. (“Sasaki”).
Regarding independent claim 1, Hriljac teaches:
A control system of a heating, ventilation, and/or air conditioning (HVAC) system, comprising: Hriljac: Paragraph Abstract (“A climate control system for a facility includes a heating/venting/air-conditioning (HVAC) system...”)
a graphical user interface (GUI) that simultaneously displays visual representations indicative of current setpoint modes of a plurality of building zones serviced by the HVAC system; and Hriljac: Paragraph [0053] and FIGS. 5 and 6 (“FIGS. 4A and 4B illustrate an example of thermostat monitoring and control in a mobile dashboard user interface 400 in accordance with disclosed embodiments, such as with controllable component 204. In this example, there are two zones being controlled, a first zone 402 (“front end”) and a second zone 404 (“office”). The two zones can be displayed at the same or at different times in user interface 400.”) Hriljac: Paragraph [0054] (“In each zone, the current temperature 406 for that zone is displayed. The current setpoint 408 is displayed, as well as the current status 408 of the climate control system 200 (cooling, in this example). The setpoint area in which setpoint 408 is displayed can be color-coded to indicate system status; for example, the setpoint area can be displayed in blue to indicate a current cooling status or in red to indicate a current heating status.”) [As shown in FIGS. 4-6, the user interface displays multiple zones (“front end” and “office”), each including setpoints that reads on “(GUI) that simultaneously displays visual representations of current setpoint modes”.] 
a control circuitry communicatively coupled to the GUI, wherein the control circuitry is configured to: Hriljac: Paragraph [0041] (“...a control device 220 configured to communicate over a ... wireless network with one or more controllable components 204 such as a thermostat or control panel 208 to perform functions as described herein. Control device 220 ... can be implemented using a portable device such as a smartphone, tablet computer, laptop computer, or otherwise, and includes such elements as a processor or controller, memory, a transceiver, a network interface, a display, a user input device such as a touchscreen, keyboard, mouse, trackpad, or otherwise, and other components.”) Hriljac: Paragraph [0058] (“FIG. 5 illustrates another example of a mobile dashboard user interface 500 on a control device as disclosed herein.”) [The mobile dashboard user interface (“GUI”) on the control device reads on “a control circuitry communicatively coupled to the GUI”.]
in response to a user input indicative of a selection of a first visual representation of the visual representations displayed by the GUI, wherein the first visual representation is associated with a first building zone of the plurality of building zones,... Hriljac: Paragraph [0048] (“FIG. 3 illustrates an example of a configuration interface 300 in accordance with disclosed embodiments that can be displayed by a control device 220 ...”) Hriljac: Paragraph [0049] (“In this example, two adaptive thermostats are being controlled for different zones of the facility, where a first zone 302 is labeled the “Front End” and a second zone 304 is labeled the “Office.””) Hriljac: Paragraph [0050] (“Each zone has a mode selector 306 that allows a user to toggle the zone between an adaptive control mode, in which case the controllable component 204 or climate control system 200 manages temperatures of the zone, or a fixed control mode, in which the user manually sets heating and cooling setpoints.”) Hriljac: Paragraph [0051] (“In this example, mode selector 306 of first zone 302 is set to “adaptive control” model. In this mode, [The user toggling one of the zones using the mode selector on the interface displayed between an adaptive mode or a fixed control mode reads on “in response to a user input indicative of a selection of a first visual representation of the visual representations displayed by the GUI”.  The zone that the user selects, either “office” or “front end”, reads on “a first building zone of the plurality of building zones”.]
Hriljac does not expressly teach, “toggle between a home setpoint mode and an away setpoint mode as a first current setpoint mode of the first building zone; and control operation of the HVAC system based on the first current setpoint mode of the first building zone”. However, Sasaki teaches one or more device type icons representing types of respective target devices installed in a building being displayed on a display and one or more room icons representing each of the rooms included in the building are displayed on the display. Sasaki teaches:
...in response to a user input indicative of a selection of a first visual representation of the visual representations displayed by the GUI, wherein the first visual representation is associated with a first building zone of the plurality of building zones, Sasaki: Paragraph [0124] (“The display control section 103 generates a GUI (Graphical User Interface) of the home controller 100, and causes the display 101 to display the GUI.”) Sasaki: Paragraph [0158] (“FIG. 8 is a diagram showing an example of a room screen 540 displayed on the display 101 of the home controller 100. For example, when the user selects the room icon 502 on the display screen [As shown in FIG. 8, a user selecting the living room icon from the icons for each different room reads on “in response to a user input indicative of a selection of a first visual representation of the visual representations displayed by the GUI”.  The living room is a zone amongst different rooms that are construed as zones in the floor plan 500, which reads on “the first visual representation is associated with a first building zone of the plurality of building zones”.] toggle between a home setpoint mode and an away setpoint mode as a first current setpoint mode of the first building zone; and... Sasaki: Paragraph [0163] (“The operation screen 541 for controlling the first air conditioner 201 and the operation screen 542 for controlling the second air conditioner 201 respectively include a device icon 501, a simple control button 503, and a detail setting button 504. The simple control button 503 is for controlling on/off states of a power supply of the device 200 and includes an “on” button and an “off” button.”) Sasaki: Paragraph [0165] (“When the user selects the simple control button 503 of any of the operation screens 541 and 542 in a state where the room screen 540 is displayed as shown in FIG. 8, the touch panel control section 102 detects the selection thereof. As a result, the device control section 106 generates a control command for controlling on/off states of the power supply of the device 200 corresponding to the selected simple control button 503...In addition, in accordance with a selection of the simple control button 503 by the user, the display control section 103 changes display states of the “on” button and the “off” button.”) Sasaki: Paragraph [0166] (“In FIG. 8, for example, when the user selects the “off” button of the simple [The user switching the operation of the first air conditioner from “on” to “off” reads on “toggle between a home setpoint mode and an away setpoint mode”.  The turning off the power supply of the first air conditioner of the living room reads on “a first current setpoint mode of the first building zone”.]
control operation of the HVAC system based on the first current setpoint mode of the first building zone. Sasaki: Paragraphs [0163], [0165], and [0166] [As described above.] [The controlling of the first air conditioner based on the user input turning “off” the power supply reads on “control operation of the HVAC system based on the first current setpoint mode”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hriljac and Sasaki before them, to toggle between a home setpoint mode and an away setpoint mode as a first current setpoint mode of the first building zone and control operation of the HVAC system based on the first current setpoint mode of the front end or office of Hriljac as taught in Sasaki because the references are in the same field of endeavor as the claimed invention and they are focused on See Hriljac Abstract and Sasaki Paragraph [0089].
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve efficiency by allowing a user to control power supplies of target devices, such as air conditioners, that are installed in the room corresponding to one selected room icon.  The user would have the ability to control all air conditioners collectively (See FIG. 8 of Sasaki) or to control individually each of the air conditioners installed in the room using an icon corresponding to each of the air conditioners (See FIG. 8 of Sasaki). See Paragraphs [0158] and [0163]-[0167] of Sasaki.
Regarding dependent claim 5, this claim incorporates the rejection to claim 1.  Sasaki further teaches:
The control system of claim 1, comprising an input device configured to receive the user input, wherein the control circuitry is configured to update a current setpoint mode based on the received user input. Sasaki: Paragraph [0255] (“Next, the display control section 103 updates the screen displayed on the display 101 (S3707). For example, when a temperature setting of an air conditioner has been changed, the temperature is displayed so as to flicker until the temperature setting of the air conditioner is changed by a control command. In addition, the detail control screen 522 is updated so that the flickering of the temperature display ends once the temperature setting of the air conditioner has been changed by the control command.”) [The touch panel control section 102 of FIG. 1 reads on “an input device” and the control command reads on “the user input”.]
The motivation to combine Hriljac and Sasaki
Regarding dependent claim 6, this claim incorporates the rejection to claim 1.  Hriljac further teaches:
The control system of claim 1, wherein, to control the operation of the HVAC system based on the first current setpoint mode of the first building zone the control circuitry is configured to: 
determine a first air condition setpoint associated with the first current setpoint mode of the first building zone; and Hriljac: Paragraph [0044] (“According to disclosed embodiments, setpoints can be automatically determined based on environmental conditions and user input.”) Hriljac: Paragraph [0053] (“FIGS. 4A and 4B illustrate an example of thermostat monitoring and control in a mobile dashboard user interface 400 in accordance with disclosed embodiments, such as with controllable component 204. In this example, there are two zones being controlled, a first zone 402 (“front end”) and a second zone 404 (“office”).”) Hriljac: Paragraph [0054] (“In each zone, the current temperature 406 for that zone is displayed. The current setpoint 408 is displayed, as well as the current status 408 of the climate control system 200 (cooling, in this example).”) Hriljac: Paragraph [0055] (“This example also shows setpoint controls 410, which enable a user to use a touch input to manually raise or lower the displayed setpoint for each zone.”) [The raised setpoint from user input in one of the zones controlled reads on “a first air conditioned setpoint associated with a first current setpoint mode”.  One of the zones reads on “the first building zone”.]
control operation of HVAC equipment deployed in the HVAC system based on the first air condition setpoint associated with the first building zone.  Hriljac: Paragraph [0054] [As previously described.] Hriljac: Paragraph [0027] (“Various embodiments includes a "dashboard" control system that can be implemented as an "app" on a mobile device, in a "cloud" Hriljac: Paragraph [0071] (“The control information can include any of the information described herein that can be manipulated via the described user interfaces, including control information for lighting of the climate control system, adjustments to scheduled setpoints for the adaptive thermostat, and others.”) [The adjustment of the thermostat based on the setpoints reads on “control operation of HVAC equipment deployed in the HVAC system based on the first air condition setpoint”. One of the zones reads on “the first building zone”.]
Regarding dependent claim 7, this claim incorporates the rejection to claim 1.  Sasaki further teaches:
The control system of claim 1, wherein the control circuitry is configured to update the first visual representation indicative of the first current setpoint mode of the first building zone in response to the user input.  Sasaki: Paragraph [0230] (“...the home information request at least includes a home controller ID that indicates a user of the home controller 100 or a home in which the home controller 100 is to be used...and, based on the home information 1300, the display control section 103 generates a basic screen and updates the display screen on the display 101 by displaying the generated basic screen on the display 101 or the like (S3204).”) Sasaki: Paragraph [0255] (“Next, the display control section 103 updates the screen displayed on the display 101 (S3707). For example, when a temperature setting of an air conditioner has been changed, the temperature is displayed so as to flicker until the temperature setting of the air conditioner is changed by a control command. In addition, the detail control Sasaki: Paragraph [0295] (“In a state where the operation screen 547 is displayed in the room icon 502 on the display 101 as shown in FIGS. 41 to 43, for example, when the user selects the “off” button of the device type collective control button 532 included in the room icon 502 representing the living room, the touch panel control section 102 detects the selection thereof.”) [The update of the screen when the user changes the temperature settings reads on “update the first visual representation”.  The updated temperature setting reads on “the first current setpoint mode ...in response to the user input”.  The living room reads on “the first building zone”.] 
The motivation to combine Hriljac and Sasaki, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.
Regarding dependent claim 8, this claim incorporates the rejection to claim 1.  Hriljac further teaches:
The control system of claim 1, wherein the visual representations indicative of the current setpoint modes of the plurality of building zones are displayed on the user interface as soft buttons configured to receive the user input via interaction between the user and the user interface. Hriljac: FIGS. 4 and 5 and Paragraph [0027] (“Various embodiments includes a “dashboard” control system that can be implemented as an “app” on a mobile device, in a “cloud” computing environment that can be accessed, for example, by an Internet browser, on a building controller, or in other ways. The dashboard control system can monitor HVAC status, energy usage, and other factors, and can remotely control the building control system components, including scheduling changes in setpoints and other parameters.”) Hriljac: Paragraph [0055] (“This example also shows setpoint controls 410, which enable a user to use a [The setpoint controls in the dashboard reads on “soft buttons configured to receive the user input”.]

Regarding dependent claim 10, this claim incorporates the rejection to claim 1.  Hriljac further teaches:
The control system of claim 1, wherein the control circuitry is configured to display an overview graphical user interface associated with each building zone of the plurality of building zones. Hriljac: FIG. 5 and Paragraph [0058] (“FIG. 5 illustrates another example of a mobile dashboard user interface 500 on a control device as disclosed herein. This view shows such information as what devices are on/offline, how many alerts or messages are waiting, how many systems are using adaptive control for environmental optimization; current temperatures, operations, settings, and other information for each thermostat, etc.”) [The office and front end zones displayed in FIG. 5 read on “each building zone of the plurality of building zones”.]
Regarding dependent claim 11, this claim incorporates the rejection to claim 1.  Hriljac further teaches:
The control system of claim 1, comprising memory configured to store a home temperature setpoint and an away temperature setpoint associated with each building zone of the plurality of building zones. Hriljac: Paragraph [0040] (“...the climate control system 200 includes HVAC system 202 connected to be controlled by a controllable component 204 implemented as an adaptive thermostat. The household system 200 also includes a duct temperature sensor 206, a control panel 208, and an energy consumption meter 210. Any of these elements can include elements such as a controller and a memory, and can be configured to perform one or more of the processes as described herein.”) Hriljac: Paragraph [0044] Hriljac: Paragraph [0045] (“Each setpoint can be scheduled for occupied or unoccupied times either on a daily or weekly basis and combined with traditional ways of setpoint adjustment.”) Hriljac: Paragraph [0049] (“In this example, two adaptive thermostats are being controlled for different zones of the facility, where a first zone 302 is labeled the “Front End” and a second zone 304 is labeled the “Office.”) Hriljac: Paragraph [0051] (“In this example, mode selector 306 of first zone 302 is set to “adaptive control” mode ...will attempt to save energy by adjusting heating or cooling setpoint temperatures automatically...”) [The memory configured to perform one or more of the processes including scheduled occupied temperature setpoints (“home temperature setpoint”) and unoccupied temperature setpoints (“away temperature setpoint”) reads on “a memory”.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hriljac in view of Sasaki and further in view of US Patent Publication No. 2010/0106308 A1 to Filbeck et al. ("Filbeck").
Regarding claim 2, this claim incorporates the rejection of independent claim 1.  Although Sasaki teaches a whole home icon and a home mode and an away mode, Hriljac and Sasaki do not expressly teach current setpoint mode of the plurality of building zones and that the control circuitry is configured to, in response to an additional user input indicative of Filbeck teaches a first zone has a first demand unit and a first subnet controller configured to control an operation of the first demand unit via a data bus. A second zone has a second demand unit and a second subnet controller configured to control an operation of the second demand unit via the data bus. The second subnet controller is further configured to communicate with the first subnet controller via the data bus. Filbeck teaches:
The control system of claim 1, wherein the visual representations comprise a whole home icon indicative of a current setpoint mode of the plurality of building zones; and Filbeck: Paragraph [0089] (“The tab 980 selects a home screen that may provide a summary of operational attributes and environmental data.”)
the control circuitry is configured to, in response to an additional user input indicative of selection of the whole home icon, toggle the current setpoint mode of each of the plurality of building zones between the home setpoint mode and the away setpoint mode. Filbeck: Paragraph [0130] (“FIG. 22A illustrates an embodiment generally designated 2200 of operation of the display 905 when the zones tab 970 is selected. From the zones summary screen 1070, the display 905 may advance to a zone setting screen 2210 when, e.g., one of the zone summary fields 2110 a-f is selected.”) Filbeck: Paragraph [0131] (“Turning momentarily to FIG. 22B, illustrated is one embodiment of the zone setting screen 2210 for a particular zone, e.g. a “kitchen zone”. The screen 2210 includes a setpoint field 2212, a system settings field 2214 and a fan settings field 2216. The fields 2212, 2214, 2216 display information about and allow changes to only parameters associated with an indicated zone, e.g. “kitchen”.) Filbeck: Paragraph [0136] (“As noted above, the screen 2210 includes a “whole house override” tab 2227 and a “whole house program” tab 2229... In some cases, the tabs 2227, 2229 may revert to the tabs 950, 960 after the operator exits a screen sequence associated with the zones tab 970.”) Filbeck: Paragraph [0137] (“The whole house override tab 2227 may allow the operator to view, edit, or enable an override function for all zones in the house...The whole house override tab 2227 may also provide a means for the operator to override a current program schedule in each zone.”) Filbeck: Paragraph [0138] (“The whole house program tab 2229 may allow the operator to view, edit, or enable current program schedule events, and to create additional program schedule events associated with the whole house program schedule. The house program tab 2229 also may be configured to provide a means to program event times, temperature set points, and the fan mode for each period of the day.”) Filbeck: Paragraph [0139] (“Turning to FIG. 23, illustrated is an embodiment of a whole house override screen 2300 that may be displayed when the whole house override tab 2227 is selected... Time and date values may be adjusted by adjustment switches 2342.”) Filbeck: Paragraph [0165] (“An operator or occupant may enter a first room in which the first UI 240 is located. The operator may touch the touch-sensitive display of the first UI 240. In response, the first UI may send a message to the aSC 230 a indicating that the display has been touched. The aSC 230 a determines that the first room is occupied, and configures itself to accept messages from the first UI 240 related to control the operation of the demand unit 155 associated with the aSC 230a.”) [The whole house program tab reads on “the whole home icon” and the overriding function of all of the zones to the whole house and overriding the current program schedule in each zone reads on “toggle the current setpoint mode of each of the plurality of building zones”. The UI sending a message that the display has been touched indicative of occupancy reads on “between the home setpoint mode and the away setpoint mode.”]
Hriljac, Sasaki, and Filbeck before them, for the controllers of Hriljac and Sasaki to, in response to an additional user input indicative of selection of the whole home icon, toggle the current setpoint mode of each of the plurality of building zones between the home setpoint mode and the away setpoint mode as taught in Filbeck.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to provide zoning of a distributed architecture or networked HVAC system than provide simplified installation and operation relative to a conventional HVAC system. Filbeck Paragraph [0058] Configuring the control unit as logical blocks advantageously provides flexibility in the configuration of the network 500. Filbeck Paragraph [0064] Advantageously, the override screen provides a means to override program schedules until the hold time and date for all zones in the system from a single display screen, e.g., a single UI. The UI may communicate the requested hold settings to each subnet controller corresponding to each zone in the network. Each subnet controller may then control the operation of its corresponding zones to, e.g., hold a temperature until the specified end time. Filbeck Paragraph [0140]

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hriljac in view of Sasaki and further in view of US Patent Publication No. 2019/0145642 A1 to Heigl (“Heigl”).
Regarding claim 3, Hriljac and Sasaki teach all the claimed features of independent claim 1, from which claim 3 depends.  Hriljac also teaches: 
The control system of claim 1, comprising: 
a first thermostat configured to determine a first temperature measured in the first building zone of the plurality of building zones, Hriljac: Paragraph [0089] (“In this example, two adaptive thermostats are being controlled for different zones of the facility, where a first zone 302 is labeled the “Front End” and a second zone 304 is labeled the “Office.”) [One of the thermostats for one of the zones reads on “a first thermostat”.]
...
a second thermostat configured to determine a second temperature measured in a second building zone of the plurality of building zones,... Hriljac: Paragraph [0089] [As described above.] [Another thermostat installed in another one of the zones reads on “a second thermostat”.]
Hriljac and Sasaki do not expressly teach “wherein the control circuitry is configured to control air flow supplied to the first building zone based on deviation of the first temperature relative to a first temperature setpoint associated with the first current setpoint mode of the first building zone; and... wherein the control circuitry is configured to control air flow supplied to the second building zone based on deviation of the second temperature relative to a second temperature setpoint associated with a second current setpoint mode of the second building zone”.  Heigl is directed to forced air conditioning system includes supply and return air plenum, an air treatment device, first and second air return dampers, first and second sensors, and a controller. Heigl teaches:
wherein the control circuitry is configured to control air flow supplied to the first building zone based on deviation of the first temperature relative to a first temperature setpoint associated with the first current setpoint mode of the first building zone; and Heigl: Paragraph [0015] (“A forced air conditioning system adapted to treat air temperature in at Heigl: Paragraph [0034] (“Utilizing the temperature signals 98, 100, 102 and thresholds 94, 96, the processor 68 of the controller 62 may, for example, apply a programmed algorithm that generally compares room temperatures, and causes recirculation of hotter air from one room into the room(s) with cooler air.”) Heigl: Paragraph [0036] (“While the air conditioning system is in the recirculation mode, the furnace controller 62 may output a position or close command signal (see arrow 106) to the air supply damper 44, a position or close command signal (see arrow 108) to the air supply damper 46, a position or close command signal (see arrow 110) to the air return damper 40, and a position or close command signal (see arrow 112) to the air return damper 42. With this damper position configuration, room 28 having a temperature that lies within an acceptable range (i.e., between the upper and lower thresholds 94, 96) is isolated, hot air is generally suctioned out of room 26, and is generally flowed (i.e., pushed) into the colder [In the first room, the comparing of the air temperature to a preprogrammed temperature setpoint and outputting an activate command signal to the forced air furnace when air temperature falls below the temperature setpoint to place the forced air furnace in the activated state reads on “control air flow supplied to the first building zone based on deviation of the first temperature relative to a first temperature setpoint associated with the first current setpoint mode of the first building zone”.]
...
wherein the control circuitry is configured to control air flow supplied to the second building zone based on deviation of the second temperature relative to a second temperature setpoint associated with a second current setpoint mode of the second building zone.  Heigl: Paragraph [0015], [0034], and [0036] [As described above.] [In the first room, the comparing of the air temperature to a preprogrammed temperature setpoint and outputting an activate command signal to the forced air furnace when air temperature falls below the temperature setpoint to place the forced air furnace in the activated state reads on “control air flow supplied to the first building zone based on deviation of the first temperature relative to a first temperature setpoint associated with a first current setpoint mode of the first building zone”.]
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hriljac, Sasaki, and Heigl before them, for the controller of Steinberg to be configured to control air flow supplied to the first building zone based on deviation of the first temperature relative to a first temperature setpoint associated with a first current setpoint mode of the first building zone, and to control air flow supplied to the second building zone based on deviation of the second temperature relative 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because when in the deactivated state, the forced air conditioning system 20 would facilitate the redistribution of the air between the rooms 26, 28, 30 for occupant comfort and energy efficiency or savings. For example, if air in room 26 is overly conditioned, and the air in room 28 is under-conditioned, the air conditioning system 20 facilitates redistribution of air from the first room 26 and into the second room 28. Heigl Paragraph [0026]
Regarding claim 4, Hriljac, Sasaki and Heigl teach all the claimed features of independent claim 1 and claim 3, from which claim 4 depends. Heigl also teaches: 
The control system of claim 3, comprising a zone control panel configured to: 
control air flow supplied to the first building zone by controlling a damper position of a first air damper fluidly coupled to the first building zone; and Heigl: Paragraph [0015], [0034], and [0036] [As described in claim 3.] [The air damper of the first room being open to recirculate the air between the rooms and the third room reads on “causing a first air damper fluidly coupled to the first building zone to transition to a first more open position”.]
control air flow supplied to the second building zone by controlling a damper position of a second air damper fluidly coupled to the second building zone. Heigl: Paragraph [0015], [0034], and [0036] [As described in claim 3.] [The air damper of the second room being open to recirculate the air between the rooms and the third room reads on “causing a second air damper fluidly coupled to the second building zone to transition to a second more open position”.]
Hriljac, Sasaki, and Heigl, which teach the features of the present claim, as submitted in claim 3, is incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hriljac in view of Sasaki and further in view of US Patent Publication No. 2019/0285299 A1 to Steinberg (“Steinberg”).
Regarding claim 9, Hriljac and Sasaki teach all the claimed features of independent claim 1, from which claim 9 depends.     
Hriljac and Sasaki do not expressly teach, “wherein the control circuitry is configured to control operation of the HVAC system in response to receiving an additional user input indicative of a confirmation.”  Steinberg is directed to systems and methods for using the geographic location of networked consumer electronics devices as indications of occupancy of a structure for purposes of automatically adjusting the temperature setpoint on a thermostatic HVAC control. Steinberg teaches:
The control system of claim 1, wherein the control circuitry is configured to control operation of the HVAC system in response to receiving an additional user input indicative of a confirmation. Steinberg: FIG. 7 and Paragraph [0090] (“If the user has previously specified that the application should not make such changes without further user input, then in step 1312 the application transmits a command to the location specified by the user...”) Steinberg: Paragraph [0091] (“If the user elects to retain the current setting, then in step 1318 the application will write to database 300 the fact that the user has so elected and terminate. If the user elects to change the setting, then in step 1316 the application transmits the revised setpoint to the thermostat. In step 1318 the application writes the updated setting information to database Steinberg: Paragraph [0093] (“If the user has previously specified that the application should not make such changes without further user input, then in step 1354 the application transmits a command to the location specified by the user (generally mobile device 105) directing the device display a message informing the user that the current setting assumes an unoccupied house and asking the user to choose whether to either keep the current settings or revert to the pre-selected setting for an occupied home.”) [The user approving or disapproving a change in the current temperature setting of a thermostat reads on “control operation of the HVAC system in response to receiving an additional user input indicative of a confirmation”.]
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hriljac, Sasaki, and Steinberg before them, for the control system of Hriljac and Sasaki to be configured to control operation of the HVAC system in response to receiving an additional user input indicative of a confirmation.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to
automatically generate optimized ramped setpoints that could save energy without compromising the comfort of the occupants. It would also be advantageous to create a temperature control system that could incorporate adaptive algorithms that could automatically determine when the ramped setpoints should not be applied due to a variety of exogenous conditions that make application of such ramped setpoints undesirable. Steinberg Paragraph [0210]

Claims 12, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2002/0134849 A1 to Disser (“Disser”) in view of US Patent Publication No. 2015/0033136 A1 to Sasaki et al. (“Sasaki”).
Regarding independent claim 12, Disser teaches:     
A method of operating a heating, ventilation, and/or air conditioning (HVAC) system, comprising: Disser: Abstract (“A method and apparatus for controlling heating, ventilation, and air conditioning equipment...”)
determining, using control circuitry of the HVAC system, a first air temperature measured in a first building zone serviced by the HVAC system and Disser: Paragraph [0023] (“FIG. 1. depicts a block diagram of the present energy reducing apparatus or system 10 that is designed to detect occupancy of a monitored zone. It should be noted that the term “monitored zone” may include ... a plurality of rooms.”) Disser: Paragraph [0049] (“While a monitored zone is occupied, the contacts in the interface circuit are closed and the thermostat in the zone functions normally to maintain the temperature at the setpoint of the thermostat.”) Disser: Paragraph [0052] (“The present invention allows the building to be divided into multiple occupancy zones.”) [The temperature of the room or zone that is occupied reads on “a first air temperature” and the zone that is occupied reads on “a first building zone”.] a second air temperature measured in a second building zone serviced by the HVAC system; Disser: Paragraph [0046] (“... the room temperature is maintained at set back levels (i.e., a level that is different that a level that is set on the thermostat of the HVAC system) that require less energy to maintain while the area sensed by the invention is not occupied.”) Disser: Paragraph [0049] (“The present invention will allow the temperature of the room to reach a level defined by the user for “unoccupancy” and then closes the interface circuit contact to activate the flow of Disser: Paragraph [0052] (“The present invention allows the building to be divided into multiple occupancy zones. Reducing the flow of conditioned air to zones that are unoccupied greatly reduces energy consumption.”) [The temperature of the room or zone unoccupied reads on “a second air temperature measured in a second building zone”.]
...
determining, using the control circuitry, the first current setpoint mode associated with the first building zone; and Disser: Paragraph [0002] (“Once occupancy of a monitored zone is determined, the present system is able to interface with a variety of mechanical equipment and controls, to change the control setpoint temperatures to user defined time and temperature parameters within the sensed zone.”) Disser: Paragraph [0009] (“Upon detection of a lack of occupancy of a monitored zone, the present invention causes the added relay or relays to open, thereby interrupting the thermostat's ability to maintain a previously defined temperature. In turn, the present invention is then able to vary the temperature of the unoccupied zone to a different temperature setpoint than that of the thermostat.”) Disser: Paragraph [0011] (“As in the case above, the present invention can be programmed such that the damper is periodically operated to maintain a different setpoint than that of the thermostat when the room is not occupied.”) [The determination of the one room that remains occupied reads on “determining...the first building zone” and maintaining the previously defined temperature reads on “the first current setpoint mode”.  
determining that the second current setpoint mode associated with the second building zone is a different current setpoint mode than the first current setpoint mode; and Disser: Paragraph [0002] (“Once occupancy of a monitored zone is determined, the present system is able to interface with a variety of mechanical equipment and controls, to change the control setpoint temperatures to user defined time and temperature parameters within the sensed zone.”) Disser: Paragraph [0009] (“Upon detection of a lack of occupancy of a monitored zone, the present invention causes the added relay or relays to open, thereby interrupting the thermostat's ability to maintain a previously defined temperature. In turn, the present invention is then able to vary the temperature of the unoccupied zone to a different temperature setpoint than that of the thermostat.”) Disser: Paragraph [0011] (“As in the case above, the present invention can be programmed such that the damper is periodically operated to maintain a different setpoint than that of the thermostat when the room is not occupied.”) [Different from when one room is occupied, the determination that the another room or zone is unoccupied to prevent the thermostat to maintain the previous defined temperature reads on “determining that the second current setpoint mode associated with the second building zone”.  The setpoint for unoccupied room different from the setpoint of the occupied room reads on “the second current setpoint mode associated with the second building zone is a different current setpoint mode than the first current setpoint mode”.] 
in response to determining that the first current setpoint mode is different from the second current setpoint mode: Disser: Paragraphs [0002], [0009], and [0011] [As described above.]
determining a first temperature setpoint associated with the first building zone while in the first current setpoint mode and Disser: Paragraph [0049] (“While a monitored [The temperature setpoint at the occupied (“first current setpoint mode”) monitored zone reads on “a first temperature setpoint”.]
a second temperature setpoint associated with the second building zone while in the second current setpoint mode; and Disser: Paragraph [0046] (“... the room temperature is maintained at set back levels (i.e., a level that is different that a level that is set on the thermostat of the HVAC system) that require less energy to maintain while the area sensed by the invention is not occupied.”) Disser: Paragraph [0049] (“The present invention will allow the temperature of the room to reach a level defined by the user for “unoccupancy” ... the present invention is designed to allow the temperature to be set to a different setpoint if the monitored zone is unoccupied...”) [The unoccupied temperature setpoint when the room is unoccupied (“second current setpoint mode”) reads on “a second temperature setpoint”.] 
controlling, using the control circuitry, air flow supplied to the first building zone and the second building zone based on the first temperature setpoint relative to the first air temperature measured in the first building zone and based on the second temperature setpoint relative to the second air temperature measured in the second building zone. Disser: Paragraph [0046] (“In operation, airflow from the building passes through the opening 4003 of the system 10 (shown in FIG. 7 below) and forces the thermistor 501 to reach an equilibrium with the temperature of the room that it is contained in.”) Disser: Paragraph [0052] (“The present invention opens the damper during the periods when the monitored zone is occupied and intermittently closes it when it is not. By is closing the damper, the present invention prevents the flow of conditioned air into an unoccupied zone and reduces the load on [The opening of the damper of a zone that is occupied reads on “controlling...air flow supplied to the first building zone”.  The reduction of airflow of a zone that is unoccupied by closing the damper reads on “controlling...air flow supplied to ... the second building zone”.  The opening of the damper for the airflow and the reduction of airflow are based on user setpoints for when a room is occupied and a room is unoccupied, which reads on “based on the first temperature setpoint relative to the first air temperature measured in the first building zone and based on the second temperature setpoint relative to the second air temperature measured in the second building zone”.]
Disser does not expressly teach instructing, using the control circuitry, an electronic display to display a graphical user interface (GUI) comprising a first soft button comprising a first visual representation indicating that the first building zone is currently in a first current setpoint mode and a second soft button comprising a second visual representation indicating that the second building zone is currently in a second current setpoint mode; receiving, via an input Sasaki teaches one or more device type icons representing types of respective target devices installed in a building being displayed on a display and one or more room icons representing each of the rooms included in the building are displayed on the display. Sasaki teaches:
instructing, using the control circuitry, an electronic display to display a graphical user interface (GUI) Sasaki: Paragraph [0124] (“The display control section 103 generates a GUI (Graphical User Interface) of the home controller 100, and causes the display 101 to display the GUI.”) comprising a first soft button comprising a first visual representation indicating that the first building zone is currently in a first current setpoint mode and a second soft button comprising a second visual representation indicating that the second building zone is currently in a second current setpoint mode; Sasaki: FIG. 41 and Paragraph [0294] (“... as shown in FIGS. 41 to 43, the display control section 103 displays an operation screen 547 (an example of the first operation screen) in the room icon 502 representing a room in which the device 200 (in this case, an air conditioner) of a type corresponding to the selected device type icon 515 is installed. The operation screen 547 includes the device type collective control button 532 (an example of a power supply button) and the detail setting button 504. The device type collective control button 532 includes an “on” button and an “off” button. The device type collective control button 532 is the same as the device type collective control button 532 included in the operation screen 543 (FIG. 8).”) Sasaki: Paragraph [0295] (“In a state where the operation screen 547 is displayed in the room icon 502 on the display 101 as shown in FIGS. 41 Sasaki: Paragraph [0296] (“As a result, the device control section 106 generates a control command (an example of the first control command) for turning off the power supplies of all of the air conditioners in the room (the living room in FIG. 41). In addition, the device control section 106 transmits the generated control command to all of the air conditioners in the living room via the communication control section 107 and the network.”)  [The icon shown in FIG. 41 of the living room reads on “a first visual representation indicating that the first building zone”.  The icon shown in FIG. 41 of the bedroom reads on “a second visual representation indicating that the second building zone”. The device type collective control button 532 that shows a shaded representation of the “on” button as a current state of the air conditioner in the living room, for example, reads on “a first soft button comprising a first visual representation indicating that the first building zone is currently in a first current setpoint mode”.  The “on” state of the air conditioners in the living room reads on “currently in a first current setpoint mode”. The “off” button of the device type collective control button 532 that shows a shaded representation of the “off” button as a current state of the air conditioner in the bedroom, for example, reads on “a second soft button comprising a second visual representation indicating that the second building zone is currently in a second current setpoint mode”.  The “off” state of the air conditioners of the bedroom reads on “currently in a second current setpoint mode”.]
receiving, via an input device, a user input indicative of a selection of the first soft button displayed on the GUI associated with the first building zone, Sasaki: FIG. 41 and Paragraphs [0294], [0295], and [0296] [As described above.] [When the user selects the “off” button of the device type collective control button 532 in the living room in the display of FIG. 41 reads on “receiving, via an input device, a user input of the first soft button displayed on the GUI”.  The living room reads on “the first building zone”.] wherein the selection causes toggling of the first current setpoint mode associated with the first building zone between a home setpoint mode and an away setpoint mode; Sasaki: FIG. 41 and Paragraphs [0294], [0295], and [0296] [As described above.] [In response to selecting the “off” button, the control command turning off the power supplies of all of the air conditioners in the room from “on” to “off” reads on “the selection causes toggling of the first current setpoint mode associated with the first building zone between a home setpoint mode” and “an away setpoint mode”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Disser and Sasaki before them, to instruct an electronic display to display a graphical user interface (GUI) comprising a first soft button comprising a first visual representation indicating that the first building zone is currently in a first current setpoint mode and a second soft button comprising a second visual representation indicating that the second building zone is currently in a second current setpoint mode, and receiving, via an input device, a user input indicative of a selection of the first soft button displayed on the GUI associated with the first building zone, where the selection causes toggling of the first current setpoint mode associated with the first building zone between a home setpoint mode and an away setpoint mode as taught in Sasaki because the references are in the same field of endeavor as the claimed invention and they are focused using a display (Disser user interface 601 and display 1100) GUI (Sasaki display 101 to display the GUI) to allow a user to vary temperatures when operating an HVAC system of different zones. See Disser Paragraph [0002] and Sasaki Paragraph [0089].
Sasaki Paragraph [0294]-[0296] The user would have the ability to control all air conditioners collectively (See FIG. 8 of Sasaki) or to control individually each of the air conditioners installed in the room using an icon corresponding to each of the air conditioners (See FIG. 8 of Sasaki). See Paragraphs [0158] and [0163]-[0167] of Sasaki.
Regarding claim 14, Disser and Sasaki teach all the claimed features of independent claim 12, from which claim 14 depends. Sasaki also teaches:     
The method of claim 12, comprising: 
in response to user selection of the first soft button, switching, using the control circuitry, the first building zone from the home setpoint mode to the away setpoint mode; and Sasaki: Paragraph [0163] (“The operation screen 541 for controlling the first air conditioner 201 and the operation screen 542 for controlling the second air conditioner 201 respectively include a device icon 501, a simple control button 503, and a detail setting button 504. The simple control button 503 is for controlling on/off states of a power supply of the device 200 and includes an “on” button and an “off” button.”) Sasaki: Paragraph [0165] (“When the user selects the simple control button 503 of any of the operation screens 541 and 542 in a state where the room screen 540 is displayed as shown in FIG. 8, the touch panel control section 102 detects the selection thereof. As a result, the device control section 106 generates a control command for controlling on/off states of the power supply of the device 200 corresponding to the selected simple control button 503...In addition, in accordance with a selection of the simple control Sasaki: Paragraph [0166] (“In FIG. 8, for example, when the user selects the “off” button of the simple control button 503 of the operation screen 541 (an example of the first operation screen) of the first air conditioner, the touch panel control section 102 detects the selection thereof. As a result, the device control section 106 generates a control command for turning off the power supply of the first air conditioner in the living room. The device control section 106 transmits the generated control command to the first air conditioner in the living room via the communication control section 107 and the network. In addition, the display control section 103 restores the “on” button of the simple control button 503 of the operation screen 541 of the first air conditioner to a default color and changes the color of the “off” button.”) [The user switching the operation of the first air conditioner from “on” to “off” reads on “switching ...the first building zone from the home setpoint mode to the away setpoint mode”. The living room reads on “the first building zone”.]
in response to user selection of the second soft button, switching, using the control circuitry, the second building zone from the away setpoint mode to the home setpoint mode. Sasaki: FIG. 41 and Paragraphs [0294], [0295], and [0296] [As described in claim 12.] Sasaki: FIG. 8 and Paragraphs [0163], [0165], and [0166] [As described above.] [With respect to the bedroom shown in FIG. 41, which reads on “the second building zone”, the switching of the current state “off” button of the air conditioner in the bedroom, for example, to an “on” state of the air conditioners of the bedroom reads on “from the away setpoint mode to the home setpoint mode”.]
The motivation to combine Disser and Sasaki
 Regarding claim 15, Disser and Sasaki teach all the claimed features of independent claim 12, from which claim 15 depends. Sasaki also teaches:     
The method of claim 14, comprising: 
instructing, using the control circuitry, the electronic display to display the GUI such that the GUI comprises a third soft button indicating that the home setpoint mode is associated with one or more building zones in a plurality of building zones; and Sasaki: Paragraph [0127] (“...if the device 200 is an illumination device, the control execution section 211 turns on and off the illumination device. In addition, the control execution section 211 transmits the result of execution of the control command and the state of the device 200 to the home controller 100 or the server 300.”) Sasaki: Paragraph [0180] (“The operation screen 545 is an operation screen for controlling the illumination device 202 installed in the room. The operation screen 545 includes a description that reads “illumination”. The operation screen 545 also includes the device icon 501, the simple control button 503, and the detail setting button 504 in a similar manner to the operation screens 541 and 542. The operation screens 541 and 542 shown in FIG. 10 correspond to examples of the first operation screen and the operation screen 544 shown in FIG. 10 corresponds to an example of the collective operation screen.”) Sasaki: Paragraph [0181] (“In FIG. 10, for example, when the user selects the “off” button of the simple control button 503 of the operation screen 545, the touch panel control section 102 detects the selection thereof. As a result, the device control section 106 generates a control command for turning off the power supply of the illumination device in the living room. The device control section 106 transmits the generated control command to the illumination device in the living room via the communication control section 107 and the network.”) [The soft button to control the illumination of the living room reads on “a third soft button”. The on setting of the illumination device of the living room reads on “the home setpoint mode is associated with one or more building zones”.]
in response to user selection of the third soft button, switching, using the control circuitry, the first building zone from the home setpoint mode to the away setpoint mode.  Sasaki: Paragraphs [0127], [0180], and [0181] [As described above.] [The user selecting the “off” button to turn off power to the illumination device of the living room reads on “in response to user selection of the third soft button, switching... the first building zone from the home setpoint mode to the away setpoint mode”.]
The motivation to combine Disser and Sasaki, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.
Regarding claim 16, Disser and Sasaki teach all the claimed features of independent claim 12, from which claim 16 depends. Sasaki also teaches:     
The method of claim 14, comprising: 
instructing, using the control circuitry, the electronic display to display the GUI such that the GUI comprises a third soft button comprising a visual representation indicating that the away setpoint mode is associated with one or more building zones in a plurality of building zones; and Sasaki: Paragraph [0127] (“...if the device 200 is an illumination device, the control execution section 211 turns on and off the illumination device. In addition, the control execution section 211 transmits the result of execution of the control command and the state of the device 200 to the home controller 100 or the server 300.”) Sasaki: Paragraph [0180] (“The operation screen 545 is an operation screen for controlling the illumination device 202 installed in the room. The operation screen 545 includes a description that reads “illumination”. The operation screen 545 also includes the device icon 501, the simple Sasaki: Paragraph [0181] (“In FIG. 10, for example, when the user selects the “off” button of the simple control button 503 of the operation screen 545, the touch panel control section 102 detects the selection thereof. As a result, the device control section 106 generates a control command for turning off the power supply of the illumination device in the living room. The device control section 106 transmits the generated control command to the illumination device in the living room via the communication control section 107 and the network.”) Sasaki: FIG. 23 [The icon of the soft button to control the illumination of the bedroom reads on “a third soft button comprising a visual representation”. The on setting of the illumination device of the bedroom reads on “the home setpoint mode is associated with one or more building zones”.]
in response to user selection of the third soft button, switching, using the control circuitry, the second building zone from the away setpoint mode to the home setpoint mode. Sasaki: Paragraphs [0127], [0180], and [0181] and FIG. 23 [As described above.] [The user selecting the “off” button to turn off power to the illumination device of the bedroom reads on “in response to user selection of the third soft button, switching... the second building zone from the home setpoint mode to the away setpoint mode”.]
The motivation to combine Disser and Sasaki, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.
Regarding claim 17, Disser and Sasaki teach all the claimed features of independent claim 12 and claim 14, from which claim 17 depends.  Disser also teaches:
The method of claim 14, comprising 
controlling, using the control circuitry, air flow supplied to the first building zone and the second building zone based on the first temperature setpoint associated with the first building zone when the first building zone is in the first current setpoint mode, the first air temperature measured in the first building zone, the second temperature setpoint associated with the second building zone when the second building zone is in the second current setpoint mode, and the second air temperature measured in the second building zone in response to receiving a user confirmation.  Disser: Paragraph [0046] and Paragraph [0052] [As described in claim 12.] [The opening and closing of the damper of zones that are occupied reads on “controlling...air flow supplied to the first building zone and the second building zone”.  The opening of the damper for the airflow in the occupancy zones based on a user setpoint for when a room is occupied reads on “the first temperature setpoint associated with the first building zone when the first building zone is in the first current setpoint mode”. The temperature of one of the occupied zones reads on “the first air temperature measured in the first building zone”. The closing of the damper for the airflow in the occupancy zones based on a user setpoint for when a room is unoccupied reads on “the second temperature setpoint associated with the second building zone when the second building zone is in the second current setpoint mode”. The temperature of one of the unoccupied zones reads on “the second air temperature measured in the second building zone”.] Disser: Paragraph [0025] (“...the user may desire that the temperature in a zone be brought back to the setpoint of a thermostat at a particular time regardless of the state of occupancy. The user using the interface and display circuits can program such a behavior”, which reads on “in response to receiving a user confirmation”.)
Disser and Sasaki, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.
   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Disser in view of Sasaki and further in view of Heigl.
Regarding claim 18, Disser and Sasaki teach all the claimed features of independent claim 12, from which claim 18 depends.  Disser also teaches:   
The method of claim 12, wherein controlling air flow supplied to the first building zone based on the first current setpoint mode and the second building zone based on the second current setpoint mode comprises: Disser: Paragraph [0046] and Paragraph [0052] [As described and explained in claim 12.]
However, Disser and Sasaki do not teach, “instructing an HVAC unit to turn on when the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than a threshold in response to determining that the second air temperature measured in the second building zone deviates from the second temperature setpoint associated with the second building zone by more than the threshold, or both; causing a first air damper fluidly coupled to the first building zone to transition to a first more open position in response to determining that the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than the threshold; and causing a second air damper fluidly coupled to the second building zone to transition to a second more open position in response to determining that the second air temperature measured in the second building zone deviates from the second current setpoint mode associated with the second building zone by more than the Heigl is directed to forced air conditioning system includes supply and return air plenum, an air treatment device, first and second air return dampers, first and second sensors, and a controller. Heigl teaches:
instructing an HVAC unit to turn on when the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than a threshold in response to determining that the second air temperature measured in the second building zone deviates from the second temperature setpoint associated with the second building zone by more than the threshold, or both; Heigl: Paragraph [0015] (“A forced air conditioning system adapted to treat air temperature in at least first, second and third rooms of a dwelling ... a thermostat configured to measure air temperature in the dwelling, compare the air temperature to a preprogrammed temperature setpoint and output an activate command signal to the forced air furnace when air temperature falls below the temperature setpoint to place the forced air furnace in the activated state; first, second, and third air dampers each adapted to at least partially isolate the respective first, second, and third rooms from one of the return and supply air plenums; first, second, and third temperature sensors each configured to measure air temperature in the respective first, second, and third rooms; and a controller configured to receive first, second, and third temperature signals from the respective first, second, and third temperature sensors, compare the first, second, and third temperature signals to a preprogrammed temperature threshold, and output at least one position command signal to at least one of the first, second, and third air dampers to recirculate air from the hotter of the first, second, and third rooms to the cooler of the first, second, and third rooms.”) Heigl: Paragraph [0034] (“Utilizing the temperature signals 98, 100, 102 and thresholds 94, 96, the processor 68 of the controller 62 may, for example, apply a programmed algorithm Heigl: Paragraph [0036] (“While the air conditioning system is in the recirculation mode, the furnace controller 62 may output a position or close command signal (see arrow 106) to the air supply damper 44, a position or close command signal (see arrow 108) to the air supply damper 46, a position or close command signal (see arrow 110) to the air return damper 40, and a position or close command signal (see arrow 112) to the air return damper 42. With this damper position configuration, room 28 having a temperature that lies within an acceptable range (i.e., between the upper and lower thresholds 94, 96) is isolated, hot air is generally suctioned out of room 26, and is generally flowed (i.e., pushed) into the colder room 30.”) [The air temperature in the first room and the second room exceeding the temperature threshold reads on “when the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than a threshold in response to determining that the second air temperature measured in the second building zone deviates from the second temperature setpoint associated with the second building zone by more than the threshold”.]
causing a first air damper fluidly coupled to the first building zone to transition to a first more open position in response to determining that the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than the threshold; and Heigl: Paragraph [0015], [0034], and [0036] [The air damper of the first room being open to recirculate the air between the rooms and the third room reads on “causing a first air damper fluidly coupled to the first building zone to transition to a first more open position”.]
causing a second air damper fluidly coupled to the second building zone to transition to a second more open position in response to determining that the second air temperature measured in the second building zone deviates from the second current setpoint mode associated with the second building zone by more than the threshold. Heigl: Paragraph [0015], [0034], and [0036] [The air damper of the second room being open to recirculate the air between the rooms and the third room reads on “causing a second air damper fluidly coupled to the second building zone to transition to a second more open position”.]
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Disser, Sasaki, and Heigl before them, instructing an HVAC unit to turn on when the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than a threshold in response to determining that the second air temperature measured in the second building zone deviates from the second temperature setpoint associated with the second building zone by more than the threshold, or both; causing a first air damper fluidly coupled to the first building zone to transition to a first more open position in response to determining that the first air temperature measured in the first building zone deviates from the first temperature setpoint associated with the first building zone by more than the threshold; and causing a second air damper fluidly coupled to the second building zone to transition to a second more open position in response to determining that the second air temperature measured in the second building zone deviates from the second current setpoint mode associated with the second building zone by more than the threshold.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because when in the deactivated state, the forced air conditioning system 20 Heigl Paragraph [0026]

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg in view of Sasaki.
Regarding independent claim 19, Steinberg teaches:
A heating, ventilation, and air conditioning (HVAC) system comprising a climate control system having: Steinberg: Abstract (“At least one thermostat is located inside a structure and is used to control an HVAC system in the structure. At least one mobile electronic device is used to indicate the state of occupancy of the structure.”)
memory configured to store a first occupied temperature setpoint associated with a first building zone serviced by the HVAC system, Steinberg: Abstract (“The state of occupancy is used to alter the setpoint on the thermostatic HVAC control to reduce unneeded conditioning of unoccupied spaces.”) Steinberg: Paragraph [0079] (“Thermostat 108 includes ... a microprocessor 254, memory 256...”) Steinberg: Paragraph [0019] (“...the variation of temperature setpoints is logged to a database ... an occupant is prompted to confirm occupancy prior to adjustment of said temperature setpoint.”) Steinberg: Paragraph [0086] (“As shown in FIG. 6a , screen 351 of website 350 displays current temperature 352 as sensed by thermostat 108. Clicking on “up” arrow 354 raises the setpoint 358; clicking the down arrow 356 lowers setpoint 358... In homes with multiple thermostats, screen 351 may allow users to select different devices to adjust or monitor. Users will be able to use screen 351 by selecting, for example, [When occupied, the temperature set for one of the rooms reads on “a first occupied temperature setpoint associated with a first building zone”.] a first unoccupied temperature setpoint associated with the first building zone, Steinberg: Paragraph [0009] (“If no motion is detected in the room for some predetermined interval, the system concludes that the room is unoccupied, and turns off the HVAC system or alters the setpoint to a more economical level.”) Steinberg: Paragraphs [0079], [0019], and [0086] [As described above.] [When unoccupied, the temperature set for the one of the rooms reads on “a first unoccupied temperature setpoint associated with the first building zone”.] a second occupied temperature setpoint associated with a second building zone serviced by the HVAC system, and Steinberg: Paragraphs [0079], [0019], and [0086] [As described above.] [When occupied, the temperature set for another one of the rooms reads on “a second occupied temperature setpoint associated with a second building zone”.] a second unoccupied temperature setpoint associated with the second building zone; Steinberg: Paragraph [0009] (“If no motion is detected in the room for some predetermined interval, the system concludes that the room is unoccupied, and turns off the HVAC system or alters the setpoint to a more economical level.”) Steinberg: Paragraphs [0079], [0019], and [0086] [As described above.] [When unoccupied, the temperature set for the another one of the rooms reads on “a second unoccupied temperature setpoint associated with the second building zone”.]
...
control circuitry communicatively coupled to the memory and the user interface, wherein the control circuitry is configured to: Steinberg: Paragraph [0063] and FIG. 2 (“Also connected to network 102 are mobile devices 105, and one or more server computers 106, which 
control operation of HVAC equipment based on the first unoccupied temperature setpoint associated with the first building zone and the second unoccupied temperature setpoint associated with the second building zone after a first user input to transition the climate control system from an occupied operation mode to an unoccupied operation mode is confirmed,...; and Steinberg: Paragraph [0009] (“...individual rooms with independently controlled HVAC systems...”) Steinberg: Paragraph [0089] (“If the server 106 determines that the home should be in occupied or “home” mode, then in step 1308 the server queries database 300 to determine whether thermostat 108 is already set for home or away mode. If thermostat 108 is already in home mode, then the application terminates for a specified interval. If the HVAC settings then in effect are intended to apply when the home is unoccupied, then in step 1310 the application will retrieve from database 300 the user's specific preferences for how to handle this situation.”) Steinberg: Paragraph [0093] (“If the user has previously specified that the application should not make such changes without further user input, then in step 1354 the application transmits a command to the location specified by the user (generally mobile device 105) directing the device display a message informing the user that the current setting assumes an unoccupied house and asking the user to choose whether to either keep the current settings or revert to the pre-selected setting for an occupied home. If the user selects to retain the current setting, then in step 1318 the application will write to database 300 the fact that the user has so elected and terminate.”) Steinberg: Paragraph [0094] (“If the user elects to change the setting, then in step 1316 the application transmits the revised setpoint to the thermostat.”) Steinberg: the variation of temperature setpoints is initiated by a remote computer... an occupant is prompted to confirm occupancy prior to adjustment of said temperature setpoint.”) Steinberg: Paragraph [0202] (“The system installed in a subscriber's home may optionally include additional temperature sensors at different locations within the building.”) [The unoccupied house including different rooms reads on “the first building zone” and the “second building zone”. The user input to change temperature from home mode or occupied mode to unoccupied temperature for the zones of the home reads on “the first unoccupied temperature setpoint ... and the second unoccupied temperature setpoint ... after a first user input to transition ... from an occupied operation mode to an unoccupied operation mode”.] 
control operation of the HVAC equipment based on the first unoccupied temperature setpoint associated with the first building zone after a second user input to transition the first building zone from the occupied operation mode to the unoccupied operation mode is confirmed,... Steinberg: Paragraph [0086] (“Users will be able to use screen 351 by selecting, for example, master bedroom thermostat 362, living room thermostat 364, game room thermostat 366, or basement thermostat 368.”) Steinberg: Paragraphs [0009], [0093], [0094], and [0019] [As described above.] [One of the rooms reads on “the first building zone”.  The user confirming that such one of the rooms is unoccupied reads on “after a second user input” and to change the temperature to unoccupied temperature reads on “to transition the first building zone from the occupied operation mode to the unoccupied operation mode is confirmed.”]
Steinberg does not expressly teach “a user interface configured to display a graphical user interface (GUI) that simultaneously displays a first user selectable icon indicative of an operation Sasaki teaches one or more device type icons representing types of respective target devices installed in a building being displayed on a display and one or more room icons representing each of the rooms included in the building are displayed on the display. Sasaki teaches:
a user interface configured to display a graphical user interface (GUI) Sasaki: Paragraph [0124] (“The display control section 103 generates a GUI (Graphical User Interface) of the home controller 100, and causes the display 101 to display the GUI.”) that simultaneously displays a first user selectable icon indicative of an operation mode of the first building zone, a second user selectable icon indicative of an operation mode of the second building zone, Sasaki: FIG. 41 and Paragraph [0294] (“... as shown in FIGS. 41 to 43, the display control section 103 displays an operation screen 547 (an example of the first operation screen) in the room icon 502 representing a room in which the device 200 (in this case, an air conditioner) of a type corresponding to the selected device type icon 515 is installed. The operation screen 547 includes the device type collective control button 532 (an example of a power supply button) and the detail setting button 504. The device type collective control button 532 includes an “on” button and an “off” button. The device type collective control button 532 is the same as the device type collective control button 532 included in the operation screen 543 (FIG. 8).”) Sasaki: Paragraph [0295] (“In a state where the operation screen 547 is displayed in the room icon 502 on the display 101 as shown in FIGS. 41 to 43, for example, when the user Sasaki: Paragraph [0296] (“As a result, the device control section 106 generates a control command (an example of the first control command) for turning off the power supplies of all of the air conditioners in the room (the living room in FIG. 41). In addition, the device control section 106 transmits the generated control command to all of the air conditioners in the living room via the communication control section 107 and the network. The display control section 103 restores the color of the “on” button of the device type collective control button 532 of the operation screen 547 included in the room icon 502 representing the living room to a default color and changes the color of the “off” button.”)  [The icon shown in FIG. 41 of the living room reads on “a first user selectable icon indicative of an operation mode of the first building zone”.  The icon shown in FIG. 41 of the bedroom reads on “a second user selectable icon indicative of an operation mode of the second building zone”.] and a third user selectable icon indicative of an operation mode of the climate control system as a whole; and Sasaki: Paragraph [0177] (“On the basic screen shown in FIG. 5, the all-types icon 546 is selected by default as described earlier. Therefore, the room screen 540 shown in FIG. 10 includes operation screens of all of the devices that are installed in the room corresponding to the selected room icon 502. In other words, the room screen 540 includes the display field 600 for displaying power consumption of the room...”) Sasaki: Paragraph [0135] (“The all-types icon 546 is an icon representing devices of all types. The all-types icon 546 includes a device icon 501 which schematically represents a home that is provided with devices of all types. The all-types icon 546 is labeled “all devices”. In the present embodiment, the all-types icon 546 is selected by default. Therefore, as shown in FIG. 5, the display control section 103 displays the all-types icon 546 in a [The all-types icon 546 reads on “a third user selectable icon” including the operation screen of all of the devices, including shutters, illuminations, and air conditioners, installed in a room reads on “indicative of an operation mode of the climate control system as a whole”.]
...wherein the first user input comprises user selection of the third user selectable icon of the GUI via the user interface; and ... Sasaki: Paragraphs [0177] and [0135] [As previously described.] Sasaki: Paragraph [0123] (“The touch panel control section 102 recognizes an operation performed on the display 101 by the user, interprets the content of the operation, and notifies the other constituent elements of the content of the operation. For example, if an object is displayed at a position on the display 101 tapped on by the user, the touch panel control section 102 determines that the object is selected by the user. A variety of GUI parts that receive a user operation such as buttons are adopted as the object.”) Sasaki: Paragraph [0200] (“The operation screen 544 for controlling all of the devices 200 installed in the room includes a collective control button 509 and a collective control setting button 510. The collective control button 509 includes an “all off” button and an “all on” button.”) Sasaki: Paragraph [0201] (“When the user selects the “all off” button of the collective control button 509 in a state where the room screen 540 is displayed on the display 101 as shown in FIG. 18, the touch panel control section 102 detects the selection thereof. As a result, the device control section 106 generates a control command for turning off the power supplies of all of the devices 200 in the room (the living room in FIG. 18)... The display control section 103 changes the color of the “off” button of the simple control button 503 of the operation screens 541 and 542 and changes the color of the “on” button to a default color.”) [The user selecting the all-types icon 546 reads on “the first user input comprises user selection of the third user selectable icon of the GUI”.]
...wherein the second user input comprises user selection of the first user selectable icon of the GUI via the user interface. Sasaki: Paragraph [0295] (“In a state where the operation screen 547 is displayed in the room icon 502 on the display 101 as shown in FIGS. 41 to 43, for example, when the user selects the “off” button of the device type collective control button 532 included in the room icon 502 representing the living room, the touch panel control section 102 detects the selection thereof.”) [The user selecting the “off” button for the power supply of the air conditioner of the living room reads on “the second user input comprises user selection of the first user selectable icon of the GUI”.]
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Steinberg and Sasaki before them, to simultaneously display as recited in the claim and for the first user input to comprise user selection of the third user selectable icon of the GUI via the user interface and the second user input to comprise user selection of the first user selectable icon of the GUI because the references are in the same field of endeavor as the claimed invention and they are focused on using a display to control devices in different rooms when operating an HVAC system in different areas of a structure. See Steinberg Abstract and Sasaki Paragraph [0089].
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve efficiency by allowing a user to control power supplies of target devices, such as air conditioners, that are installed in the room corresponding to different selected room icons. Sasaki Paragraph [0294]-[0296] The user would have the ability to control all air conditioners collectively (See FIG. 8 of Sasaki) or to control individually each Sasaki). See Paragraphs [0158] and [0163]-[0167] of Sasaki.
Regarding claim 20, Steinberg and Sasaki teach all the claimed features of independent claim 19, from which claim 20 depends. Steinberg also teaches:       
The HVAC system of claim 19, wherein the control circuitry is configured to: 
control operation of the HVAC equipment based on the first occupied temperature setpoint associated with the first building zone and the second occupied temperature setpoint associated with the second building zone before the first user input that selects to transition the operation of the climate control system as a whole from the occupied operation mode to the unoccupied operation mode is confirmed; and Steinberg: Paragraph [0014] (“The server pairs each thermostat with one or more geolocation-enabled mobile devices which are determined to be associated with the occupants of home in which the thermostat is located.”) Steinberg: Paragraph [0089] (“If the server 106 determines that the home should be in occupied or “home” mode, then in step 1308 the server queries database 300 to determine whether thermostat 108 is already set for home or away mode. If thermostat 108 is already in home mode, then the application terminates for a specified interval.”) Steinberg: Paragraph [0090] (“...the system automatically change settings under such circumstances, the application then proceeds to step 1316, in which it changes the programmed setpoint for the thermostat to the setting intended for the house when occupied.”)
control operation of the HVAC equipment based on the first occupied temperature setpoint associated with the first building zone before the second user input that selects to transition the first building zone from the occupied operation mode to the unoccupied operation mode is confirmed.  Steinberg: Paragraphs [0009], [0093], [0094], and [0019] [As described in claim 19.] [The home mode temperature for the thermostat (of the HVAC) for one of the rooms reads on “control operation of the HVAC equipment based on the first occupied temperature setpoint associated with the first building zone”.  The change of the programmed setpoint for the one of the rooms when occupied without user input reads on “before the second user input”.]
The motivation to combine Steinberg and Sasaki, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.
Regarding claim 21, Steinberg and Sasaki teach all the claimed features of independent claim 19, from which claim 21 depends.  Steinberg also teaches:   
The HVAC system of claim 19, wherein the control circuitry is configured to: 
control operation of the HVAC equipment based on the second unoccupied temperature setpoint associated with the second building zone after a third user input that selects to transition the second building zone from the occupied operation mode to the unoccupied operation mode is confirmed,...; and Steinberg: Paragraph [0234] (“FIG. 39 is a flowchart that shows how an embodiment of the invention can be used to select different HVAC settings based upon its ability to identify which of multiple potential occupants is using the computer attached to the system.”) Steinberg: Paragraph [0236] (“...in step 3914 the application retrieves the temperature settings for the identified occupant. In step 3916 the application writes to database 300 the programming information and information regarding matching of users to that programming.”) Steinberg: Paragraphs [0079], [0019], and [0086] [As described in claim 19.] [When occupied by the identified occupant (“third user”), the temperature set for the HVAC for the another one of the rooms reads on “control operation of the climate control equipment based on the second unoccupied temperature setpoint”.] Steinberg: Paragraph [0086] (“Users Steinberg: Paragraphs [0009], [0093], [0094], and [0019] [As described in claim 19.] [The another one of the rooms reads on “the second building zone”.  The identified occupant confirming that such another one of the rooms is unoccupied reads on “after a third user input” and to change the temperature to unoccupied temperature reads on “to transition the second building zone from the occupied operation mode to the unoccupied operation mode is confirmed.”]
control operation of the climate control equipment based on the second occupied temperature setpoint associated with the second building zone before the third user input that selects to transition the second building zone from the occupied operation mode to the unoccupied operation mode is confirmed.  Steinberg: Paragraphs [0009], [0093], [0094], and [0019] [As described in claim 19.] [The home mode temperature for the thermostat (of the HVAC) for the another one of the rooms reads on “of the climate control equipment based on the second occupied temperature setpoint associated with the second building zone”.  The change of the programmed setpoint for the another one of the rooms when occupied without identified occupant input reads on “before the third user input”.]
Steinberg does not expressly teach, “wherein the third user input comprises user selection of the second user selectable icon via the user interface.”  However, Sasaki teaches:
...wherein the third user input comprises user selection of the second user selectable icon via the user interface. Sasaki: FIG. 41 and Paragraphs [0294]-[0296] [As described in claim 19.] [The icon shown in the display for a user to select in FIG. 41 of the bedroom reads on “the third user input comprises user selection of the second user selectable icon”.]
Steinberg and Sasaki, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberg in view of Sasaki and further in view of US Patent Publication No. 2012/0253521 A1 to Storm et al. (“Storm”).
Regarding claim 22, Steinberg and Sasaki teach all the claimed features of independent claim 19, from which claim 22 depends.  Sasaki also teaches:   
Regarding claim 22, this claim incorporates the rejection of independent claim 19.  Sasaki further teaches:
The HVAC system of claim 19, wherein the control circuitry is configured to: 
...
update a second visualization of the first user selectable icon after the second user input selects the first user selectable icon to transition the first building zone from the occupied operation mode to the unoccupied operation mode. Sasaki: Paragraphs [0295] and [0296] [As described in claim 19.] [Once selected, the changing of the color of the “off” button of the device type collective control button 532 reads on “update a second visualization of the first user selectable icon after the second user input selects the first user selectable icon”.  The “off” button of the device type collective control button 532 selected in the living room reads on “to transition the first building zone from the occupied operation mode to the unoccupied operation mode”.]
Although Sasaki teaches updating the icons, Steinberg and Sasaki do not expressly teach update a first visualization of the third user selectable icon after the first user input selects the Storm teaches an HVAC control system has a first system controller associated with a first HVAC system and configured to control the first HVAC system and a second system controller associated with a HVAC system and configured to control the second HVAC system wherein the first system controller is selectively operable to control the second HVAC system. Storm teaches:
update a first visualization of the third user selectable icon after the first user input selects the third user selectable icon to transition the operation of the climate control system as a whole; and... Storm: Paragraph [0076] (“As such, a user interface of the controller 404 may be configured to control any of the 64 zones of FIG. 19... According to the above, this disclosure provides an HVAC system controller that may control a plurality of HVAC systems and/or HVAC subsystems and the plurality of zones associated with those systems and/or subsystems. Of course, in other embodiments, a number of subsystems and zones a system controller 424 may be capable of monitoring and/or controlling may be unlimited.”) Storm: Paragraph [0057] (“Referring now to FIG. 4, a home display 400 of first system controller 316 is shown. The home display 400 is shown as displaying a measured temperature 402 of main floor 320, an indication 404 regarding whether the system controller 316 is displaying control parameter information related to a heating or cooling mode, a current heating and/or cooling temperature set point 406, a measured outdoor and/or ambient temperature 408, other first HVAC system 304 operational settings, and/or other first HVAC system 304 status information. In this embodiment, the home display 400 comprises a zone indicia 410 that indicates zone for which some of the above-described control parameters and/or temperature feedback is being displayed. Zone selectors 412 may allow a user to selectively scroll through a list of zones for [The user selecting via a user interface to monitor or control the operation of the zones on the main floor and the user displaying such information as illustrated in FIG. 4 reads on “update a first visualization associated with the third user selectable icon after the first user input selects the third user selectable icon...as a whole”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Steinberg, Sasaki, and Storm before them, to updating a first visualization of the third user selectable icon after the first user input selects the third user selectable icon to transition the operation of the climate control system as a whole because the references are in the same field of endeavor as the present claims and are related to improving HVAC system efficiency and operation.
One of ordinary skill in the art at the time of the invention would have been motivated to do this combination of the HVAC systems of Steinberg and Sasaki including multiple HVAC units and controllers to enable one controller to control HVAC units that are controlled by another controller.  The system would allow a selectable operation of the controllers to control multiple HVAC units by enabling the controllers to wirelessly communicate with each other.  One controller would enable a user to control HVAC units of all zones of a home or building. Storm Paragraphs [0029] and [0030]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2016/0261425 A1 to Horton et al. is directed to providing control of smart devices via data provided from or to a doorbell, via an application programming interface (API). The data provided by the doorbell may be submission data related to the doorbell, while received data may be reception data related to one or more smart devices, a smart-device environment structure hosting the smart devices, or both. Based upon the reception data and/or the submission data, a status of the doorbell and/or of the smart devices may be modified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117